Citation Nr: 9908569	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty service from January 1942 
to June 1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a bilateral hearing 
loss disability.  On appeal, the Board remanded the case to 
the RO for further developments by decision dated in May 
1997.  The requested development has been accomplished and 
the case is now ready for appellate review.

It appears to the Board that the veteran may have attempted 
to raise multiple other service connection issues by 
correspondence dated June 1997.  If he desires to pursue 
these issues, he and/or his representative should do so with 
specificity at the RO.  As there has thus far been no 
adjudication below, the Board has no jurisdiction of the 
issues at this time.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral hearing loss disability by decision dated in 
December 1980.  The veteran was notified and did not timely 
disagree therewith.  The RO's December 1980 decision 
represents the last final disallowance of entitlement to 
service connection for a bilateral hearing loss disability on 
any basis.

2.  The evidence submitted subsequent to the RO's December 
1980 decision, including the veteran's written statements and 
VA outpatient treatment and hospital medical records, in an 
attempt to reopen his claims for service connection is new 
but does not establish a connection between the veteran's 
bilateral hearing loss disability and active duty service.

3.  Evidence submitted in an attempt to reopen the claim for 
service connection for hearing loss is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's decision 
denying entitlement to service connection for a bilateral 
hearing loss disability is new but not material; therefore, 
the veteran's claim has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) had held that the well-groundedness requirement set 
forth in 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) does 
not apply with regard to the reopening of disallowed claims 
and the revision of prior final determinations.  Jones v. 
Brown, 7 Vet. App. 134 (1994).  Further, unappealed rating 
decisions are final with the exception that a claim may be 
reopened by submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).

When a veteran seeks to reopen a claim based on new evidence, 
the Board must first determine whether the veteran has 
submitted new and material evidence.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  New and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantively on the matter under consideration.  It can be 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Historically, the veteran filed a claim for residuals of a 
perforated eardrum, which was denied by Board decision dated 
in 1946, and again by rating decision dated in August 1948.  
In October 1980, he filed a claim for hearing loss and, by 
rating decision dated in December 1980, the RO found that no 
new and material evidence had been submitted to reopen his 
claim.  In May 1995, the veteran requested an "increase in 
his hearing loss."  On appeal, the issue was remanded for 
consideration of new and material regulations, additional 
records, and clarification of a personal hearing request.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  This claim is 
now before the Board for consideration of additional 
evidence.

As an initial matter, the Board notes that an additional 
statement from the veteran was received since the case was 
certified for appeal.  The Board has, accordingly, reviewed 
the additional evidence and is of the opinion that it is not 
pertinent to the issue on appeal.  Specifically, the 
statement asserts the same contention presented by the 
veteran during the course of the appeal that his hearing loss 
disability began during service.  Accordingly, the Board 
concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  

Essentially, the veteran has submitted three volumes of 
medical records dating from 1956 from the VA Medical Center 
in Shreveport in support of his claim.  The medical records 
show that the veteran was hospitalized in February 1981 with 
fever and cough and was diagnosed with pneumonia.  A physical 
examination described his hearing as good and there was no 
ear discharge.  In December 1984, he reported sinus drainage 
and a stopped up left ear.  The diagnosis was eustachian tube 
dysfunction with left serous otitis.  In June 1985, he 
reported right ear pain but specifically denied a decrease in 
hearing.

An audiological evaluation dated in July 1985 shows pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
25
LEFT
15
25
30
25
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
However, the Board notes parenthetically that a hearing loss 
disability for VA purposes requires the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz (Hz) to be 40 decibels or greater; or the auditory 
thresholds for at least three of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hz to be 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test to be less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Accordingly, the July 1985 audiogram did not show evidence of 
a hearing loss disability for VA compensation purposes.  

The first indication of a hearing loss disability is shown in 
an audiological evaluation dated in December 1985.  At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
n/r
35
LEFT
10
40
60
n/r
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 80 percent in the left ear.  
The clinical assessment was mild sensorineural hearing 
impairment, right ear, and moderate sensorineural hearing 
impairment, left ear.  However, there was no correlation made 
between his hearing loss disability and active duty service 
at that time.

In a July 1987 nursing assessment, the veteran's hearing was 
noted to be "good."  In January 1988 and August 1988, he 
was treated for otitis externa.  In September 1990, he 
complained of both ears hurting mostly at night causing 
headaches.  The clinical impression is otalgia.  In November 
1990, he complained of an earache but had no signs of 
infection.  In an October 1991 nursing admission note, his 
hearing was reported as "good."  In an October 1992 social 
worker note, he reported vision and hearing problems and he 
was referred to the audiology clinic.  In a January 1993 
nursing assessment, his hearing was described as "fair."  

An audiological evaluation dated in March 1995 show pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
n/r
50
LEFT
15
50
60
n/r
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.  
The clinical evaluation was mild sloping to moderately severe 
sensorineural hearing loss in the right ear, and moderate-
severe sensorineural hearing loss in the left ear.  For the 
first time, the veteran also reported a gradual loss in 
hearing that began when he was exposed to heavy artillery in 
service.  In a March 1995 outpatient treatment note, however, 
he related noise exposure in service but a 10-15 year history 
of hearing loss.  In May 1995, he filed the current claim.

An audiological evaluation dated in March 1996 show pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
n/r
50
LEFT
15
45
60
n/r
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The clinical evaluation was essentially no change in hearing 
acuity since last evaluation.  Subsequent medical records 
reveal an on-going reported history of hearing loss.

Although new, the evidence outlined above is not probative as 
it does not indicate a causal relationship between a 
bilateral hearing loss disability and the veteran's active 
duty service.  Significantly, none of the medical examiners 
attributed his hearing loss disability to his active service, 
nor did they indicate evidence that it was of long standing 
duration.  On one instance, the veteran himself related that 
a 10-15 year history of hearing loss but has also asserted a 
gradual decrease in his hearing since service.  However, the 
Board is not obligated to accept medical opinions premised on 
the veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Therefore, the new evidence 
is not material as it does not provide probative information 
concerning the etiology of the veteran's bilateral hearing 
loss disability.  Further this evidence essentially asserts 
the same arguments the veteran has contended all along, and 
which the RO considered in its original denial.  

Finally, the Board has also considered the various written 
statements submitted by the veteran.  Although his statements 
are deemed truthful and probative of symptomatology, they are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  His assertions as to such relationship 
are not deemed to be credible in light of the other objective 
evidence of record showing no relationship between his 
current hearing loss disability and active duty service.  He 
lacks the medical expertise to offer an opinion as to the 
existence of medical causation of any current disability.  
Id.  In the absence of competent, credible evidence of a 
medical nexus, and, as none of the evidence discussed above 
is both new and material, the claims for entitlement to 
service connection for a hearing loss disability is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.156 (1998).  No further adjudication of this claim 
is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991). 


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a hearing 
loss disability is not reopened and the benefits sought are 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 
- 2 -


- 7 -


